Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154874(33)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154874
                                                                    COA: 334136
                                                                    Wayne CC: 01-000916-FC
  LOUIS F. SOCK, III,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  29, 2017 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2018
         a0326
                                                                               Clerk